Illinois Official Reports

                                      Appellate Court



                  Antonacci v. Seyfarth Shaw, LLP, 2015 IL App (1st) 142372



Appellate Court          LOUIS B. ANTONACCI, an Individual, Plaintiff-Appellant, v.
Caption                  SEYFARTH SHAW, LLP, a Partnership, and ANITA J. PONDER, an
                         Individual, Defendants-Appellees.



District & No.           First District, First Division
                         Docket No. 1-14-2372



Filed                    August 17, 2015



Decision Under           Appeal from the Circuit Court of Cook County, No. 12-L-013240; the
Review                   Hon. Eileen M. Brewer and the Hon. Thomas Hogan, Judges,
                         presiding.



Judgment                 Affirmed.



Counsel on               Perkins Coie LLP, of Chicago (Matthew J. Gehringer and Bates
Appeal                   McIntyre Larson, of counsel), for appellees.

                         Stephen R. Patton, Corporation Counsel, of Chicago (Benna Ruth
                         Solomon, Myriam Zreczny Kasper, and Suzanne M. Loose, Assistant
                         Corporation Counsel, of counsel), for nonparty appellee City of
                         Chicago.
     Panel                      JUSTICE HARRIS delivered the judgment of the court with opinion.
                                Presiding Justice Delort and Justice Cunningham concurred in the
                                judgment and opinion.


                                                   OPINION

¶1         Plaintiff, Louis B. Antonacci, appeals the order of the circuit court granting defendants
       Seyfarth Shaw, LLP (Seyfarth) and Anita J. Ponder’s motion to dismiss his amended
       complaint alleging defamation per se, tortious interference, fraudulent misrepresentation, and
       promissory estoppel. Mr. Antonacci also seeks review of the court’s denial of his second
       petition to substitute judge for cause, and its orders quashing subpoenas served upon the City
       of Chicago (City) and other third parties. On appeal, he contends the trial court erred (1) in
       dismissing his claim for defamation per se where Ms. Ponder suggested that Mr. Antonacci
       gave legal advice in violation of ethics rules and that Mr. Antonacci was to blame for a
       project being completed past the due date; (2) in dismissing his claim for tortious interference
       with prospective economic advantage where Ms. Ponder told lies about him and his work
       resulting in the termination of his employment with Seyfarth; (3) in dismissing his claim for
       fraudulent misrepresentation where Seyfarth attorneys affirmatively represented to Mr.
       Antonacci that Ms. Ponder was a good attorney to work for, and he relied on that
       misrepresentation in accepting an offer employment with Seyfarth; (4) in denying his second
       petition for substitution of judge for cause where the trial judge displayed “favoritism and
       antagonism” making a “fair judgment impossible”; and (5) in quashing subpoenas he served
       upon the City of Chicago and other third parties.1 For the following reasons, we affirm.

¶2                                          JURISDICTION
¶3         The trial court granted defendants’ motion to dismiss upon reconsideration on July 23,
       2014. Plaintiff filed his notice of appeal on July 29, 2014. Accordingly, this court has
       jurisdiction pursuant to Illinois Supreme Court Rules 301 and 303 governing appeals from
       final judgments entered below. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 303 (eff. May 30,
       2008).

¶4                                        BACKGROUND
¶5        The following facts are relevant to the issues on appeal. In August 2011, Seyfarth hired
       Mr. Antonacci, who was licensed to practice law in Washington, D.C., as an attorney to
       support Ms. Ponder, a partner in its government contracts practice group in Chicago.
       According to Seyfarth’s offer, Mr. Antonacci’s employment was “at-will” meaning “either
       [Mr. Antonacci] or [Seyfarth] can terminate [his] employment with or without cause or



             Mr. Antonacci’s brief does not address the dismissal of his claim of promissory estoppel; therefore
             1

       he has waived review of that issue pursuant to Illinois Supreme Court Rule 341(h)(7) (eff. Feb. 6, 2013)
       (“[p]oints not argued are waived and shall not be raised in the reply brief, in oral argument, or on
       petition for rehearing”).

                                                       -2-
     notice.” Ms. Ponder assigned him to a project for the City that involved conducting
     interviews, research, and fact-finding.
¶6       The working relationship between Ms. Ponder and Mr. Antonacci became strained and on
     October 12, 2011, Seyfarth’s professional development consultant Kelly Grofon sent an
     email to several members of Seyfarth’s human resources staff after speaking with Ms.
     Ponder. The email, which addressed Ms. Ponder’s “feedback” on Mr. Antonacci, stated:
                  “Trying to make the most of it, but it is not working out. Lou was hired primarily
             to work with her in Government Contract PG in Chicago, they even expedited hiring
             process. During hiring process, she explained the project without mentioning name of
             client to confirm his interest in work that he would be initially doing and confirm his
             capability in performing it. He assured them in process that he had significant interest
             in that project and developing firm’s local Gov’t Contract practice. He was hired
             knowing his experience was not state and local, but was federal. But, his asset was he
             had worked for another major law firm for a few years and would integrate well into
             our firm.
                  Shortly after he was hired, they had meetings with client that Anita thought he did
             not act appropriately in the sense that he was asking the wrong questions, providing
             advice to them, which he should not have been doing. A. he’s not licensed in IL B. he
             wasn’t knowledgeable about local procurement C. he wasn’t knowledgeable of City
             of Chicago’s process. Anita brought to his attention privately after meetings and Lou
             was very defensive. According to her, he handled criticism very inappropriately. He
             made comments undermining Anita’s expertise in gov’t procurement. The
             relationship continued to go downhill. He then had separate meetings with clients that
             Anita was aware of, but knew he had limited time to complete project. He missed
             deadlines that were initially set and have now been extended by the client and Anita.
             Recently, he told Anita he was able to meet the deadline and do the project. Then told
             her he couldn’t, even with assistance with a second attorney. He had assured them in
             the interview he could do project on his own with limited supervision, but now can’t.
                  Anita reported this to leadership (Kevin Connelly, Dave Rowland, Kate Perrelli).
             Kevin spoke with Lou and the Lou didn’t show up to work one day after him/Anita
             had agreed to meet to discuss how to move forward. Lou gave Anita a revised
             schedule of what he could do by the deadline date and most of it was after the
             deadline date. So, Anita took on much more responsibility of the project and gave
             much of it to a Houston attorney. She told Lou he will not be responsible anymore for
             the project–but, Anita did give him another assignment, in which he was trying to
             reach out more to her and discuss with her and show interest. The attorney in Houston
             had to leave town for personal issue, so Lou agreed to do some work on her behalf
             yesterday. Anita found out Lou had reached out to pro bono director, which she
             assumed was to do more work without her. Now that license issue is coming up, his
             attitude has changed and he appears to act more interested the last few days. Anita
             feels his actions have been unsettling and inconsistent with what he portrayed in the
             interview.
                  She thinks her relationship with working with him in future is highly speculative.
             So, she does not feel we should be going out of our way to make exceptions for him
             and wants to leave door open for future options.

                                                -3-
                    Let me know how you think we should proceed.”
¶7         In his amended complaint, Mr. Antonacci alleged that Ms. Ponder gave him the
       assignment “with an impending deadline, on which Ms. Ponder had done little or no work
       already.” Their working relationship was fine until September when “a discussion between
       Ms. Ponder and a client revealed that Ms. Ponder was wholly unaware of critical case law on
       the very issue on which she had been hired to provide legal guidance.” Embarrassed “that her
       ignorance had been exposed,” Ms. Ponder criticized Mr. Antonacci and yelled at him. She
       told him to review the relevant case law and prepare a memorandum summarizing the
       decisions.
¶8         On October 4, 2011, “Ms. Ponder set an arbitrary deadline of October 17, 2011, for Mr.
       Antonacci to present her with a substantially completed draft of the project” despite the fact
       the project was not due until three weeks after the deadline. She thus gave Mr. Antonacci two
       weeks to complete all of the work and reserved for herself three weeks for review. Mr.
       Antonacci alleged that this arbitrary deadline “was set by Ms. Ponder in a malicious attempt
       to criticize Mr. Antonacci and damage his career.”
¶9         Mr. Antonacci met with Seyfarth partners Jason Stiehl and Dave Rowland for guidance.
       Stiehl indicated that the firm was aware of complaints against Ms. Ponder’s unreasonable and
       unprofessional behavior, and that Ms. Ponder was “on an island” because people refused to
       work with her. Rowland told him that others have found Ms. Ponder difficult to work with.
       On the advice of Stiehl and Rowland, Mr. Antonacci proposed an alternative schedule to Ms.
       Ponder for completion of the project. Mr. Antonacci alleged that Ms. Ponder called him into
       her office and proceeded “to scream at [him] in an unprofessional manner for approximately
       90 minutes.” She made several accusations about his conduct and performance and although
       “he attempted to excuse himself from her office after 45 minutes, [she] insisted that he stay
       so that she could continue yelling at him for an additional 45 minutes.”
¶ 10       On the advice of Rowland, Mr. Antonacci spoke with partner Mary Kay Klimesh who
       suggested that he prepare a comprehensive schedule for completing the project on time. Mr.
       Antonacci alleged that “[u]nder the proposed schedule, [he] would be working every day and
       every weekend through the completion of the project, which would be well ahead of the
       client’s deadline.” He sent the proposed schedule to Ms. Ponder who did not respond until
       four days later when she informed him in an email that he was no longer responsible for
       working on the project. After several weeks, however, “with Ms. Ponder unable to get any
       other attorneys to assist her with the project, Ms. Ponder again assigned Mr. Antonacci to
       complete the project.”
¶ 11       Mr. Antonacci alleged that Ms. Ponder made the statements in the email “to criticize Mr.
       Antonacci’s professional judgment, diligence, and character in order to discredit him and
       threaten his employment, while at the same time protecting [her] reputation and
       employment.” He further alleged that “[u]pon information and belief, Ms. Ponder
       maliciously made numerous false statements concerning Mr. Antonacci to Ms. Pirelli, Ms.
       Gofron, Mr. Rowland, Mr. Connelly, and others.” He alleged “[u]pon information and
       belief,” Ms. Ponder made false statements to the client Mr. Antonacci worked with, blaming
       Mr. Antonacci for her failure to complete the project on time.
¶ 12       Mr. Antonacci also alleged that he spoke with other partners about his concerns regarding
       Ms. Ponder and his continued employment with Seyfarth. He was assured that he would
       continue to be employed in the firm’s commercial litigation group in Chicago. Mr. Antonacci

                                                  -4-
       applied to take the Illinois bar examination in July 2012 and Seyfarth reimbursed him for the
       filing fee he paid to take the exam. He actively sought work with other attorneys at Seyfarth
       and his performance evaluations from those partners were “uniformly positive.” Mr.
       Antonacci also declined an offer from a recruiter to apply as a candidate for an associate
       position with a law firm in Washington, D.C. Despite these assurances, on May 22, 2012,
       Mr. Antonacci’s employment with Seyfarth was terminated and he was told to be out of the
       office by midnight. Mr. Antonacci alleged the reason given for his termination was that he
       had been hired to work for Ms. Ponder and “we all know how that worked out.”
¶ 13        Mr. Antonacci filed a four-count complaint against Seyfarth and Ms. Ponder, alleging (1)
       defamation per se based on the Ponder email, (2) intentional interference with prospective
       economic advantage based on the defamatory statements, (3) fraudulent misrepresentation
       based on statements and omissions made when he interviewed with Seyfarth, and (4)
       promissory estoppel based on assurances made regarding his job security at Seyfarth.
       Defendants filed a motion to dismiss pursuant to section 2-619.1 of the Code of Civil
       Procedure (Code) (735 ILCS 5/2-619.1 (West 2010)), which the trial court granted. The trial
       court dismissed the defamation and intentional interference counts without prejudice, with
       leave to replead, and dismissed the fraudulent misrepresentation and promissory estoppel
       counts with prejudice.
¶ 14        Two weeks later, Mr. Antonacci filed a motion requesting that the trial judge, Judge
       Eileen Brewer, recuse herself from the proceedings because she was biased against him.
       Judge Brewer denied the motion, and Mr. Antonacci filed a petition for substitution of judge
       for cause. In the petition, Mr. Antonacci alleged that Judge Brewer demonstrated “personal
       bias and prejudicial conduct, which prevents the parties from receiving a fair consideration of
       the matters at issue.” After briefing and oral argument, Judge Lorna Propes denied the
       petition finding that Judge Brewer did not demonstrate actual prejudice or bias.
¶ 15        While the substitution of judge petition was pending, Mr. Antonacci filed his amended
       complaint, repleading counts I and II for defamation per se and tortious interference
       respectively, and repleading counts III and IV to preserve them for appeal. Defendants
       moved to dismiss the amended complaint pursuant to section 2-619.1, arguing that a
       qualified privilege exists as a matter of law for employment evaluations. Before the hearing
       on defendants’ motion, Mr. Antonacci filed a motion for leave to file a surreply which he
       presented on December 5, 2013, one day before the scheduled hearing. The motion also
       requested sanctions against defendants’ counsel for alleged misrepresentation of law and
       facts in their reply brief. The trial court did not grant Mr. Antonacci’s motions and after oral
       argument, dismissed with prejudice his tortious interference claim pursuant to section 2-615
       of the Code (735 ILCS 5/2-615 (West 2010)). However, the trial court denied the motion to
       dismiss as to count I, defamation per se, finding Mr. Antonacci’s claim that Ms. Ponder
       stated he should not have given advice sufficiently alleged that “Plaintiff had engaged in the
       unauthorized practice of law.” Both parties filed motions for reconsideration.
¶ 16        Meanwhile, Mr. Antonacci served subpoenas on the City seeking depositions of
       employees Stephen Patton and Jamie Rhee, and documents that may show Ms. Ponder made
       defamatory statements about him to the City. He also served a subpoena on the company,
       Toomey Reporting, Inc., and its court reporter whom he hired to transcribe the December 5,
       2013, hearing on his motion for leave to file a surreply. Mr. Antonacci sought to discover
       whether Seyfarth’s counsel requested that the court reporter alter the transcript so that the

                                                  -5-
       trial court did not appear biased against him. Additionally, he sought forensic examination of
       the court reporter’s audio recording device and laptop.
¶ 17        The City, Toomey, and the court reporter filed motions to quash. The trial court granted
       the City’s motion but ordered an in camera review of certain documents referring to
       Seyfarth’s request for an extension of the deadline on the project worked on by Mr.
       Antonacci. Mr. Antonacci alleged that he never saw the documents ordered for in camera
       review. After hearing cross motions regarding the subpoena request on the court reporter, the
       trial court allowed an audio recording of the December 5, 2013, hearing to be played and the
       recording matched the transcript. Mr. Antonacci alleged that “[t]he transcript did not reflect
       [his] recollection of the proceedings.” Specifically, it “did not reflect Judge Brewer’s express
       refusal to consider the Affidavits submitted by Mr. Antonacci pursuant to Section 2-619(c)”
       nor did it reflect “Judge Brewer’s erratic, periodic screaming at Mr. Antonacci throughout
       the proceeding ‘I’M NOT LOOKING AT IT!’ ” The trial court found Mr. Antonacci’s
       statements and allegations “outrageous” and denied his request for forensic examination of
       the equipment. The trial court granted the motions to quash.
¶ 18        Four days later, Mr. Antonacci filed his second petition for substitution of judge for
       cause. He again alleged that Judge Brewer was biased against him as evidenced by her recent
       rulings against him, and added that her bias resulted from “her political affiliations and
       professional relationships” which were “inextricably intertwined with” Ms. Ponder and the
       City. Specifically, Mr. Antonacci alleged that Judge Brewer was an attorney for the City’s
       law department from 1988 to 1994, while Ms. Ponder worked for the City’s department of
       procurement services from 1984 to 1989, and was director of contract compliance from 1986
       to 1989. He also alleged they had connections through Cook County board presidents John
       Stroger and Bobbie Steele. The petition was heard before Judge Thomas Hogan on December
       6, 2013. At the hearing, Judge Brewer unequivocally stated, “I do not know Anita Ponder.”
       Mr. Antonacci alleged, however, that when he delivered to Judge Brewer a draft affidavit
       asking her to attest to the fact that she did not know Ms. Ponder, Judge Brewer refused to do
       so. Judge Hogan subsequently denied the petition for substitution of judge for cause.
¶ 19        With the motions for reconsideration before it, the trial court denied Mr. Antonacci’s
       motion and granted defendants’ motion. It found Ms. Ponder’s statement that Mr. Antonacci
       should not have been giving advice could be construed innocently, and allowed Mr.
       Antonacci leave to replead his defamation per se count. He waived amendment and stood on
       his pleading. The trial court then issued its written ruling and dismissed the amended
       complaint with prejudice. Mr. Antonacci filed this timely appeal.

¶ 20                                          ANALYSIS
¶ 21       Defendants filed their motion to dismiss pursuant to section 2-619.1 of the Code, which
       combines a section 2-615 motion to dismiss based upon insufficient pleadings with a section
       2-619 motion to dismiss based upon certain defects or defenses. 735 ILCS 5/2-619.1 (West
       2010). In a motion to dismiss under either section, the court must accept all well-pleaded
       facts in the complaint as true and draw all reasonable inferences in favor of the nonmoving
       party. Edelman, Combs & Latturner v. Hinshaw & Culbertson, 338 Ill. App. 3d 156, 164
       (2003). Also, exhibits attached to the complaint are a part of the complaint and if a conflict
       exists between facts contained in the exhibits and those alleged in the complaint, factual
       matters in the exhibits control. Charles Hester Enterprises, Inc. v. Illinois Founders

                                                  -6-
       Insurance Co., 114 Ill. 2d 278, 287 (1986). Furthermore, this court reviews the determination
       of the trial court, not its reasoning, and therefore we may affirm on any basis in the record
       whether or not the trial court relied on that basis or its reasoning was correct. Leonardi v.
       Loyola University of Chicago, 168 Ill. 2d 83, 97 (1995). We review the trial court’s
       determination on motions to dismiss pursuant to sections 2-615 and 2-619 de novo. Edelman,
       338 Ill. App. 3d at 164.
¶ 22        Mr. Antonacci first alleges that the trial court erred in dismissing his claim for
       defamation per se. To state a claim for defamation, the plaintiff must allege “facts showing
       that the defendant made a false statement about the plaintiff, that the defendant made an
       unprivileged publication of that statement to a third party, and that this publication caused
       damages.” Green v. Rogers, 234 Ill. 2d 478, 491 (2009). A defamatory statement damages
       the plaintiff’s reputation in that it lowers the person in the eyes of the community or deters
       the community from associating with him. Id.
¶ 23        “A statement is defamatory per se if its harm is obvious and apparent on its face.” Id.
       Five categories of statements are considered defamatory per se: (1) words imputing that a
       person has committed a crime; (2) words imputing that a person is infected with a loathsome
       communicable disease; (3) words imputing a person cannot perform or lacks integrity in
       performing employment duties; (4) words imputing a person lacks ability or otherwise
       prejudices him in his profession; and (5) words imputing a person has engaged in adultery or
       fornication. Id. at 491-92. A claim for defamation per se must plead the substance of the
       statement with sufficient particularity and precision so as to permit judicial review of the
       defamatory content. See Mittelman v. Witous, 135 Ill. 2d 220, 229-30 (1989), abrogated on
       other grounds by Kuwik v. Starmark Star Marketing & Administration, Inc., 156 Ill. 2d 16
       (1993).
¶ 24        Even if an alleged statement falls into a defamation per se category, it is not per se
       actionable if it is reasonably capable of an innocent construction. Bryson v. News America
       Publications, Inc., 174 Ill. 2d 77, 90 (1996). Pursuant to the innocent construction rule, the
       court considers the statement in context and gives the words of the statement, and any
       implications arising therefrom, their natural and obvious meaning. Id. Furthermore, “a
       statement ‘reasonably’ capable of a nondefamatory interpretation, given its verbal or literary
       context, should be so interpreted. There is no balancing of reasonable constructions ***.”
       Mittelman, 135 Ill. 2d at 232. However, when the defendant clearly intended or unmistakenly
       conveyed a defamatory meaning, “a court should not strain to see an inoffensive gloss on the
       statement.” Green, 234 Ill. 2d at 500. The preliminary construction of an allegedly
       defamatory statement is a question of law we review de novo. Tuite v. Corbitt, 224 Ill. 2d
       490, 511 (2006).
¶ 25        On appeal, Mr. Antonacci contends that defendants made the following defamatory
       statements against him based on Ms. Ponder’s email to Ms. Grofon: (1) he engaged in the
       unauthorized practice of law by giving legal advice when he was not licensed to practice in
       Illinois; (2) he was incapable of performing his job as evidenced by the missed deadlines, his
       lack of enthusiasm for projects Ms. Ponder assigned to him, and his lack of time management
       skills; (3) he misrepresented that “he could waive into the bar of the State of Illinois prior to”
       being hired; (4) he failed to show up for work on a day he was supposed to meet with Ms.
       Ponder about the City project; and (5) he concealed the fact that he had spoken to Seyfarth’s
       pro bono director. Mr. Antonacci also alleges that, “[u]pon information and belief, Ms.

                                                   -7-
       Ponder maliciously made numerous false statements concerning [him] to Ms. Pirelli, Ms.
       Gofron, Mr. Rowland, Mr. Connelly and others subsequent to” the email, and “[u]pon
       information and belief,” she also made such statements to the client, City of Chicago. He
       alleges that the statements Ms. Ponder made “blamed Mr. Antonacci for her failure to
       complete her project in a timely and effective manner.”
¶ 26       As shown by Ms. Ponder’s email reproduced above, Ms. Ponder stated that she “thought
       [Mr. Antonacci] did not act appropriately in the sense that he was asking the wrong
       questions, providing advice to them, which he should not have been doing” since he was not
       licensed in Illinois, nor was he “knowledgeable about local procurement” or “City of
       Chicago’s process.” If the statement that Mr. Antonacci improperly provided advice while
       not licensed in Illinois implies he engaged in the unauthorized practice of law, it may be
       actionable as defamation per se since it questions his integrity in the performance of his
       profession. Defendants argue, however, that the mere act of providing legal advice while not
       currently state-licensed is not necessarily an unauthorized practice of law.
¶ 27       Rule 5.5(c)(1) of the Illinois Rules of Professional Conduct of 2010 (Ill. R. Prof. Conduct
       (2010) R. 5.5(c)(1) (eff. Jan. 1, 2010)) provides that “[a] lawyer admitted in another United
       States jurisdiction, and not disbarred or suspended from practice in any jurisdiction, may
       provide legal services on a temporary basis in this jurisdiction that *** are undertaken in
       association with a lawyer who is admitted to practice in this jurisdiction and who actively
       participates in the matter.” At the time Mr. Antonacci allegedly provided the advice, he was
       licensed in Washington D.C. and working on a project assigned to him by Ms. Ponder, who
       is presumably licensed in Illinois. Ms. Ponder actively participated in the project. As such,
       Mr. Antonacci engaged in no wrongdoing and the statement referring to his actions is
       therefore not defamatory. Additionally, the statement could be viewed as an expression of
       opinion protected from claims of defamation per se. See Solaia Technology, LLC v. Specialty
       Publishing Co., 221 Ill. 2d 558, 581 (2006); Pompa v. Swanson, 2013 IL App (2d) 120911,
       ¶ 22. Ms. Ponder could be stating her opinion that in light of the fact that Mr. Antonacci had
       not yet taken the Illinois bar examination, and given his inexperience in local procurement
       and the City’s process, he should not have rendered certain advice to the City. Dismissal of
       this claim was proper.
¶ 28       As for Mr. Antonacci’s remaining allegations of defamation per se based on Ms.
       Ponder’s email, those statements are capable of an innocent construction read in context of
       the email as a whole and given the purpose of the correspondence. Tuite, 224 Ill. 2d at 512
       (the innocent construction rule requires that a writing be read “ ‘as a whole’ ” (quoting John
       v. Tribune Co., 24 Ill. 2d 437, 442 (1962)). Ms. Ponder’s email, read as a whole, addressed
       Mr. Antonacci’s working relationship with her and his fit as an employee of Seyfarth. In his
       interview, Mr. Antonacci assured the firm that he was capable of, and interested in,
       performing work for Ms. Ponder. He was hired primarily to work with her in the government
       contract group of the firm. In considering him for the position, Seyfarth knew that Mr.
       Antonacci’s experience was at the federal, rather than state or local, level. However, he
       assured Seyfarth that he could work on projects alone and, given his background with large
       firms, defendants believed he “would integrate well into the firm.”
¶ 29       Ms. Ponder soon discovered that Mr. Antonacci’s experience was not a good fit with the
       job at Seyfarth. Mr. Antonacci scheduled “separate meetings with clients” when he “knew he
       had limited time to complete project.” He “missed deadlines” and Ms. Ponder had to ask for

                                                  -8-
       an extension. Mr. Antonacci gave her a “revised schedule of what he could do by the
       deadline date and most of it was after the deadline date.” She had to assign the project to
       another attorney. Ms. Ponder gave Mr. Antonacci another assignment, and he reached out to
       her and showed interest. However, she also “found out” that Mr. Antonacci “had reached out
       to pro bono director, which she assumed was to do more work without her.” With the
       licensing issue approaching, Mr. Antonacci’s attitude “changed and he appears to act more
       interested.” Ms. Ponder felt that “his actions have been unsettling and inconsistent with what
       he portrayed in the interview.” She believed that the future of their working relationship “is
       highly speculative” and felt that Seyfarth should not “be going out of our way to make
       exceptions for him and wants to leave door open for future options.”
¶ 30       Each of these statements was specifically confined to the context of Mr. Antonacci’s
       working relationship with Ms. Ponder and his fit with Seyfarth, and the audience for the
       email was limited to several human resources personnel. In this context, we cannot
       reasonably conclude that Ms. Ponder’s statements accused Mr. Antonacci of actions and
       misconduct that imputes a general lack of integrity in the performance of his duties as a
       lawyer or prejudices him. Rather, the more reasonable conclusion is that Ms. Ponder stated
       her belief that Mr. Antonacci was not a good fit with Seyfarth and did not work well with
       her. The statements are reasonably capable of an innocent construction and therefore they are
       not defamatory per se. Green, 234 Ill. 2d at 502-03.
¶ 31       Mr. Antonacci disagrees, arguing that Ms. Ponder made those statements “to criticize
       [his] professional judgment, diligence, and character in order to discredit him and threaten
       his employment, while at the same time protecting [her] reputation and employment.” He
       supports his argument with allegations that she was embarrassed that the client discovered
       her “ignorance” of critical case law, gave Mr. Antonacci arbitrary deadlines that were
       difficult to meet, and yelled at him “in an unprofessional manner for approximately 90
       minutes.” However, under the innocent construction rule, we consider the written statement
       in context and give the words of the statement, and any implications arising therefrom, their
       natural and obvious meaning. Bryson, 174 Ill. 2d at 90. Notwithstanding Mr. Antonacci’s
       unsupported allegations that Ms. Ponder lied about the events described in the email, the
       natural and obvious meaning of the statements are reasonably capable of innocent
       construction and should be so interpreted. Mittelman, 135 Ill. 2d at 232.
¶ 32       Mr. Antonacci also alleges that, “[u]pon information and belief, Ms. Ponder maliciously
       made numerous false statements concerning [him] to Ms. Pirelli, Ms. Gofron, Mr. Rowland,
       Mr. Connelly and others subsequent to” the email, and “[u]pon information and belief,” she
       also made such statements to the client, City of Chicago. In Green, our supreme court
       determined that in a claim for defamation per se, where actual damages need not be alleged,
       the plaintiff must plead with “a heightened level of precision and particularity” to protect
       defendants from baseless claims of serious wrongdoing. Green, 234 Ill. 2d at 495. The
       supreme court did not favor the use of the phrase, “on information and belief,” but found that
       pleadings based “on information and belief” could survive dismissal if the plaintiff
       sufficiently pleads the factual basis informing his belief. Id. Here, Mr. Antonacci does not
       specify what was said to these parties, how the statements were made or when they were
       made. As such, his “pleadings do not allege sufficient facts to state a cause of action for
       defamation per se and the trial court properly dismissed” the claim. Grundhoefer v. Sorin,
       2014 IL App (1st) 131276, ¶ 23.


                                                  -9-
¶ 33       Since the trial court properly dismissed Mr. Antonacci’s claim for defamation per se, it
       follows that he cannot maintain his claim for tortious interference. See Jacobson v. CBS
       Broadcasting, Inc., 2014 IL App (1st) 132480, ¶ 54 (“In light of the fact that plaintiff’s
       actions for defamation, false light, and invasion of privacy have been rejected, those actions
       can no longer serve as a basis for her claims of *** tortious interference with a business
       expectation.”). Furthermore, the issue of whether the trial court erred in quashing subpoenas
       seeking depositions and documents that may show Ms. Ponder made defamatory statements
       about him to the City is now moot. A reviewing court will not decide moot questions, or
       consider issues not essential to the disposition of the causes before it. Condon v. American
       Telephone & Telegraph Co., 136 Ill. 2d 95, 99 (1990).
¶ 34       Mr. Antonacci next contends that the trial court erred in dismissing his fraudulent
       misrepresentation claim against defendants. He alleges that when he interviewed for the
       position at Seyfarth, the firm’s attorneys assured him that “Ms. Ponder was a good person for
       whom to work and that other Seyfarth attorneys actively sought to work with her.” However,
       he soon discovered that Ms. Ponder was “unreasonable, vindictive, and unable to manage
       people or projects *** which led to his ultimate termination.” To plead and prove a claim for
       fraudulent misrepresentation, a plaintiff must show: (1) a false statement of material fact; (2)
       the party making the false statement knew of its falsity; (3) an intent to induce the other party
       to act; (4) the other party reasonably relied on the truth of the statement; and (5) the other
       party suffered damages resulting from such reliance. Neptuno Treuhand-Und
       Verwaltungsgesellschaft MBH v. Arbor, 295 Ill. App. 3d 567, 571 (1998).
¶ 35       A statement of opinion, however, cannot form the basis of an action for fraudulent
       misrepresentation. Id. at 572. “ ‘A representation is one of opinion rather than fact if it only
       expresses the speaker’s belief, without certainty, as to the existence of a fact.’ ” Id. at 571
       (quoting Marino v. United Bank of Illinois, N.A., 137 Ill. App. 3d 523, 527 (1985)). A
       comment to section 538A of the Restatement (Second) of Torts states that “[o]ne common
       form of opinion is a statement of the maker’s judgment as to quality, value, authenticity or
       similar matters as to which opinions may be expected to differ.” Restatement (Second) of
       Torts § 538A cmt. b, at 83 (1977). A statement that a person is “[i]ntelligent, industrious and
       innovative” is an opinion that describes personal qualities, “and whether they exist in a given
       individual is a matter upon which individual judgment may be expected to differ.” Arbor,
       295 Ill. App. 3d at 572. Similarly, the statement that Ms. Ponder was a good person to work
       for and whom others actively sought to work with, is one of opinion. Therefore, it cannot
       form the basis of an action for fraudulent misrepresentation and the trial court properly
       dismissed this claim. Id.
¶ 36       Additionally, given the unambiguous terms of Mr. Antonacci’s employment contract with
       Seyfarth, it was not reasonable for him to rely on representations regarding the security of his
       employment. When interpreting a contract, a court’s primary objective is to ascertain the
       intent of the parties at the time they executed the contract. Owens v. McDermott, Will &
       Emery, 316 Ill. App. 3d 340, 344 (2000). Where the contract’s language is clear and
       unambiguous, we must ascertain the parties’ intent exclusively through the contract’s terms
       given their plain and ordinary meaning. Id. According to Mr. Antonacci’s employment
       contract with Seyfarth, his employment was “at-will” meaning “either [Mr. Antonacci] or
       [Seyfarth] can terminate [his] employment with or without cause or notice.” An employer
       may terminate an at-will employee “for any reason or for no reason” so long as the


                                                  - 10 -
       termination does not violate “clearly mandated public policy.” Barr v. Kelso-Burnett Co.,
       106 Ill. 2d 520, 525 (1985).
¶ 37       Mr. Antonacci’s final contention is that the trial court erred in denying his second petition
       for substitution of judge. He argues that during the proceedings, Judge Brewer “displayed a
       deep-seated favoritism and antagonism that would make fair judgment impossible.” A trial
       judge is presumed to be impartial, and the challenging party bears the burden of overcoming
       this presumption. Eychaner v. Gross, 202 Ill. 2d 228, 280 (2002). Allegations of judicial bias
       or prejudice are viewed in context and evaluated in terms of the judge’s specific reaction to
       the situation at hand. People v. Jackson, 205 Ill. 2d 247, 277 (2001). A determination to
       disqualify a judge due to bias or prejudice is not “ ‘a judgment to be lightly made.’
       [Citation.]” Eychaner, 202 Ill. 2d at 280.
¶ 38       Mr. Antonacci alleges that Judge Brewer was biased as evidenced by her recent rulings
       against him and that her bias resulted from “her political affiliations and professional
       relationships” which were “inextricably intertwined with” Ms. Ponder and the City. Mr.
       Antonacci alleged that Judge Brewer was an attorney for the City’s law department from
       1988 to 1994, while Ms. Ponder worked for the City’s department of procurement services
       from 1984 to 1989, and was director of contract compliance from 1986 to 1989. He also
       alleged they had connections through Cook County board presidents John Stroger and
       Bobbie Steele. However, at the hearing on his petition, Judge Brewer unequivocally stated, “I
       do not know Anita Ponder.” Even if she had known her, that fact alone is not enough to
       disqualify Judge Brewer from presiding over the case. “It is generally held that a judge need
       not disqualify [herself] just because a friend appears before [her] in court.” People v. Buck,
       361 Ill. App. 3d 923, 933 (2005) (trial judge not necessarily disqualified from presiding over
       a case where one of the attorneys supported his election campaign in the past, but did not
       donate money or actively participate in the campaign).
¶ 39       As for Judge Brewer’s rulings against him, “[a] judge’s rulings alone almost never
       constitute a valid basis for a claim of judicial bias or partiality.” Eychaner, 202 Ill. 2d at 280.
       Mr. Antonacci also refers to Judge Brewer’s antagonism toward him during the proceedings,
       particularly at the December 5, 2013, hearing where he asked to submit his surreply. Mr.
       Antonacci contends that Judge Brewer expressly refused to consider the affidavits he
       submitted pursuant to section 2-619(c), and she would erratically and periodically scream at
       him throughout the proceeding, “I’M NOT LOOKING AT IT!” The transcript of the hearing,
       however, reflects only Judge Brewer’s frustration with Mr. Antonacci’s attempt to submit a
       surreply one day before the hearing and at no point does she scream, “I’M NOT LOOKING
       AT IT.” A display of displeasure or irritation with an attorney’s behavior is not necessarily
       evidence of judicial bias against a party or his counsel. Jackson, 205 Ill. 2d at 277. There is
       no evidence in the record that Judge Brewer acted in a hostile manner or was biased against
       Mr. Antonacci due to her alleged connection with Ms. Ponder, and the trial court properly
       dismissed this claim.
¶ 40       Mr. Antonacci contends, without citation to authority, that the trial court erred in
       quashing the subpoenas he served upon Toomey and court reporter Peggy Anderson. He
       argues that the discovery he requests will tend to prove that the transcript of the December 5,
       2013, hearing “was fraudulently altered” to delete “Judge Brewer’s hostile outbursts” toward
       him and will bolster his petition for substitution of judge for cause. A reviewing court will
       not overturn the trial court’s discovery order absent an abuse of discretion. Wisniewski v.

                                                   - 11 -
       Kownacki, 221 Ill. 2d 453, 457 (2006). A discovery request must meet the threshold
       requirement of relevance to the matters at issue in the case, and the trial court should deny
       discovery where insufficient evidence is shown that the discovery is relevant. Dei v. Tumara
       Food Mart, Inc., 406 Ill. App. 3d 856, 866 (2010). Although the trial court here quashed Mr.
       Antonacci’s subpoena requests, it did allow the parties to hear the audio recording of the
       December 5, 2013, hearing from the court reporter’s computer. There is no dispute that the
       transcript of the hearing matched the audio recording. Mr. Antonacci’s request for further
       discovery amounts to an improper “ ‘fishing expedition’ ” conducted “ ‘with the hope of
       finding something relevant.’ [Citation.]” Fabiano v. City of Palos Hills, 336 Ill. App. 3d 635,
       659 (2002). The trial court did not abuse its discretion in denying this discovery request. Id.
¶ 41       Mr. Antonacci also argues in his brief that the trial court erred in denying his motion for
       leave to file a surreply instanter. However, he provides very little analysis and no support
       from case law. He cites section 2-1007 of the Code for the proposition that the trial court may
       extend time to do any act, upon good cause shown, prior to entry of judgment, but the cases
       he cites in support of his argument, Sullivan v. Power Construction, Inc., 108 Ill. App. 3d
       653 (1982), and Grossman Clothing Co. v. Gordon, 110 Ill. App. 3d 1063 (1982), are not
       section 2-1007 cases. Therefore, pursuant to Rule 341(h)(7), he has forfeited the issue for
       review.
¶ 42       For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 43      Affirmed.




                                                 - 12 -